Citation Nr: 0914660	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2006, the Veteran presented personal testimony 
during a personal hearing before a hearing officer at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record is in equipoise regarding the 
Veteran's presently diagnosed right knee disorder.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's 
presently diagnosed right knee disorder was incurred during 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Right Knee

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or treatment for a right 
knee disorder.  The September 1969 separation examination 
report shows that the Veteran had normal lower extremities.  
The Veteran's DD-214 form indicates that his military 
occupational specialty was combat engineer.

During a January 2004 VA examination, the Veteran reported 
that his pain in his knees started while he was in Vietnam.  
He said that his pain was now constant and rated a 5 on a 1 
(low) to 10 (high) pain scale.  An X-ray of the right knee 
revealed moderate degenerative joint disease of the right 
knee.  The diagnosis given was moderate degenerative joint 
disease of the right knee.

During his March 2006 hearing at the RO, the Veteran said 
that he complained of pain in his knees during basic 
training.  He reported that he was given Ace bandages and was 
sent back to duty.  As a combat engineer, he said that he was 
sent out in the field with the infantry in Vietnam.  He 
related that once he was building a fire base on a mountain 
top.  He was told to clean up some of the brush.  He took a 
chainsaw to cut off the top of a trapped tree, and the top 
sprang away from the saw.  It hit him in the right side of 
his left knee.  He said that he did not go to sick call, 
although he could barely walk, as they were on a mountain 
top.  There were no facilities.  The medic saw him and said 
there was nothing he could do as they didn't have any medical 
equipment in the field.  He said that he rested until he 
could do more work.  He indicated that his separation 
examination was not a complete examination.  He said that he 
didn't report his knee disorder at his separation examination 
as the examination was cursory, and he wanted to get home.

On VA examination in April 2006, the Veteran told the 
examiner that he injured his knees while in Vietnam in 1968.  
He experienced constant pain in his knees.  The examiner 
opined that the Veteran had degenerative disease in both of 
his knees that started during his active duty service.  In a 
July 2006 addendum, the examiner added that there was more 
than a 50 percent probability that the Veteran's left knee 
injury while cutting a tree was a cause of subsequent 
degenerative joint disease of his knees.

The Board finds that the evidence of record regarding the 
Veteran's right knee disorder is in equipoise.  Although the 
service treatment records do not show a right knee injury, 
the Veteran provided lay testimony regarding an in-service 
injury during his March 2006 hearing.  The Board observes 
that the Veteran's lay testimony concerning his in-service 
injury appears to have been a key factor in the previous 
allowance of service connection for a bilateral ankle 
disorder as well as a left knee disorder.  The Board also 
notes that in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury can 
be enough to allow service connection.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  As the evidence of record 
indicates that the Veteran's testimony regarding his in-
service injury has been deemed credible for the purpose of 
establishing service connection for his bilateral ankle 
disorders and his left knee disorders, the Board finds that 
it must be deemed credible for the purpose of establishing 
service connection for his right knee disorder.

Ultimately, the Board finds the April 2006 VA examiner's 
opinion persuasive.  The examiner reviewed the complete 
claims file and performed a thorough examination of the 
Veteran.  After the initial examination, he opined that the 
Veteran's degenerative disease of his right knee began during 
his service.  In a July 2006 addendum, he provided further 
reasons and bases to support his opinion and stated that 
there was more than a 50 percent probability that the 
Veteran's left knee injury while cutting a tree was a cause 
of subsequent degenerative joint disease of his knees.  
Therefore, resolving all doubt in the veteran's favor, 
service connection for a right knee disorder is warranted, as 
there is evidence of a current disability, an injury in 
service, and a competent medical opinion which links the two 
together.  Hickson v. West, 12 Vet. App. 247, 253 (1999)


ORDER

Entitlement to service connection for a right knee disorder 
is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


